Title: To Alexander Hamilton from Henry W. Ludlow, 3 November 1799
From: Ludlow, Henry W.
To: Hamilton, Alexander


          
            Sir
            New York Novr. 3. 1799
          
          Inclosed are the plans of Huts according to Coln’s. Smith & Coln. Ogden, the want of Instruments prevents me from doing them with sufficient accuracy—
          I am With Great Respect Sir Your Very Hble. Servt.
          
            Henry Ludlow
            Lt. 12th. Regt.
          
          Major Genl. Hamilton
        